Citation Nr: 1603711	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-26 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Evaluation of right third finger, post-traumatic residuals of an avulsion fracture of the distal interphalangeal joint, currently rated as noncompensable.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a right ankle disorder.

3.  Entitlement to service connection for a right ankle disorder.

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and Spouse


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  
 
The Veteran served on active duty from January 1983 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The issue of entitlement to an increased, compensable disability evaluation for the post-traumatic residuals of an avulsion fracture of the distal interphalangeal joint of the right third finger is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2009 rating decision denied service connection for a right ankle disorder.  

2.  A July 2009 rating decision confirmed and continued the denial of the Veteran's claim for service connection of a right ankle disorder.

3.  The evidence received since the July 2009 rating decision as to the issue of service connection for a right ankle disorder is relevant and probative of the issue at hand.

4.  Osteoarthritis of the subtalar joint of the right ankle is attributable to service.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision the claim of service connection for a right ankle disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for a right ankle disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Osteoarthritis of the subtalar joint of the right ankle was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board also observes that the undersigned VLJ, at the Veteran's November 2015 hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied service connection of a right ankle disorder in an April 2009 rating decision; this decision was confirmed and continued in a July 2009 rating decision.

The Veteran's claim was denied on the basis that there was no evidence that the Veteran had a current right ankle disorder which was incurred in or the result of active service.  The rating decision noted that, during service, the Veteran was treated for a ligament strain of the right ankle, an ofosseous growth of the right ankle, as well as complaints of swelling, laxity, and instability of the right ankle.  during service.  The RO denied the claim because the Veteran did not provide any medical evidence of a current right ankle disorder; the RO noted that the Veteran's right ankle was normal upon VA examination in December 2008.  

The continued denial in the July 2009 rating decision was based on the lack of objective evidence of a diagnosis of right ankle instability or any manifestations of a right ankle disorder which was incurred in or caused by his active military service.  

The Veteran did not file a substantive appeal as to this rating decision.  Therefore, the July 2009 denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Since the denial of the Veteran's claim for service connection in July 2009, the evidence submitted includes additional service and VA treatment records, as well as well as private treatment records, a February 2012 VA examination report, and statements by the Veteran in support of his claim, including testimony before the undersigned.  VA and private treatment records show that the Veteran has been treated for plantar fasciitis of the right foot, Achilles bursitis and tendonitis of the right ankle and foot, right ankle pain, and degenerative changes of the right ankle since his discharge from service.  A December 2015 statement from the Veteran's treating podiatrist at the VA states that the Veteran has osteoarthritis of the subtalar joint of the right ankle and plantar fibromatosis of the right foot; the podiatrist stated that the Veteran's osteoarthritis of the right subtalar joint was related to the Veteran's right ankle sprain during service.  The Veteran, at his November 2015 hearing before the undersigned, testified that he was diagnosed with plantar fasciitis and a right ankle disorder since service, and that he had continued right ankle pain since his treatment for a right ankle sprain in service.  

The evidence submitted subsequent to the July 2009 rating decision as to the issue of service connection for a right ankle disorder is new and material.  The claim was previously denied on the basis that there was no evidence that the Veteran had a current right ankle disorder which was related to service.  

The added evidence speaks directly to elements which were not of record, mainly a current right ankle disorder and a possible relationship between the Veteran's current right ankle disorder and his service.  This evidence cures an evidentiary defect.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the claim for service connection of a right ankle disorder is reopened.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

At the outset, the Board notes that the Veteran had active service during a period of war and that he was awarded the Navy and Marine Corps Achievement Medal with Combat 'V.'  Nonetheless, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his right ankle disability is the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

The Veteran alleges that his current right ankle disorder, diagnosed as osteoarthritis of the right subtalar joint, is related to a right ankle injury during service, and that he had continued right ankle and foot pain since that in-service right ankle sprain.  As noted earlier, the Veteran was treated for a ligament strain in November 1990, an ofosseous growth of the right ankle in February 1996, and complaints of swelling, laxity, and instability in July 2009.  

The December 2008 VA examination report reflected that the Veteran's right ankle was normal upon examination.  The examination report noted the Veteran's in-service treatment, but pointed out that the Veteran had no current right ankle complaints.  

VA treatment records reflect complaints of right ankle pain since November 2009.

The February 2012 VA foot and ankle examination reports reflect diagnoses of plantar fasciitis and Achilles tendonitis.  The VA foot examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's plantar fasciitis was incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner stated that it was unlikely that the Veteran's service caused his plantar fasciitis because it was a common diagnosis and resolves with treatment.  

A December 2015 VA treatment note from the Veteran's treating podiatrist reflects that an MRI of the right foot and ankle showed that the Veteran had osteoarthritis of the subtalar joint of the right ankle and plantar fibromatosis of the right foot.  The VA podiatrist indicated that the Veteran's service treatment records and post-service treatment records were reviewed, and that the Veteran had consistent complaints of right ankle and heel pain since his initial right ankle injury (sprain) during his service.  The VA podiatrist concluded that the Veteran's subsequent development of osteoarthritis of the subtalar joint of the right ankle was related to the initial right ankle injury (sprain) while on active duty.  

The Board finds that the evidence of record demonstrates service connection for osteoarthritis of the right subtalar joint is warranted.   The Board acknowledges that the VA examiners have found that it was less likely than not that the Veteran has a right ankle disorder related to his service.  However, the Board notes that the February 2012 VA examiner did not address the Veteran's continued complaints and treatment for right ankle pain, and no opinion was provided as to the Veteran's right ankle.  Moreover, the February 2012 VA examiner's reliance on the commonality of plantar fasciitis is insufficient to conclude that a right ankle or foot disorder was not incurred during service.  In this regard, the Board finds that the Veteran's reports of and treatment for continued right ankle pain constitute credible lay statements of on-going symptoms.  In addition, the Board finds that the December 2015 VA podiatrist's conclusion that the Veteran's current osteoarthritis of the subtalar joint of the right ankle is related to the Veteran's treatment for a right ankle sprain on active duty, is consistent with the finding that his osteoarthritis of the subtalar joint of the right ankle is etiologically related to service.  

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's osteoarthritis of the subtalar joint of the right ankle is related to his service.  With resolution of any reasonable doubt in the Veteran's favor, entitlement to service connection for osteoarthritis of the subtalar joint of the right ankle is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The application to reopen the claim for service connection of a right ankle disorder is granted.

Service connection for osteoarthritis of the subtalar joint of the right ankle is granted.


REMAND

The Veteran and his representative assert that the symptoms of his service-connected post-traumatic residuals of an avulsion fracture of the distal interphalangeal joint of the right third finger are more severe than presently evaluated.  The Board observes that Veteran was most recently afforded a VA examination in November 2011.  As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected post-traumatic residuals of an avulsion fracture of the distal interphalangeal joint of the right third finger.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available treatment records for the post-traumatic residuals of an avulsion fracture of the distal interphalangeal joint of the right third finger should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records related to the service-connected post-traumatic residuals of an avulsion fracture of the distal interphalangeal joint of the right third finger from any VA facility identified by the Veteran or in the record from February 2012 to the present.  

2.  Schedule the Veteran for a VA finger and hands examination to ascertain the current severity and manifestations of his service-connected post-traumatic residuals of an avulsion fracture of the distal interphalangeal joint of the right third finger.  

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  After completing all indicated development, the RO should readjudicate the claim for an increased rating in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


